Citation Nr: 1412351	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for chronic sinusitis.

2. Entitlement to service connection for chronic sinusitis.

3. Entitlement to a compensable rating for postoperative nasal and maxillary polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reopened the previously denied claim for service connection for sinusitis, but denied the underlying benefit sought, and denied a compensable rating for postoperative nasal and maxillary polyps, respectively.

With regard to the Veteran's application to reopen her claim of entitlement to service connection for sinusitis, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). As will be discussed in detail below, the Board has determined that new and material evidence has been received, and, therefore, the claim is reopened.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2014 hearing conducted via videoconference. A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1. A May 1997 rating decision denied service connection for sinusitis because there was no in-service incurrence and no current diagnosis; the appellant did not appeal, and the decision became final.

2. Evidence received since the May 1997 rating decision is not cumulative and redundant, addresses a previously unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for sinusitis.

3. The Veteran's postoperative nasal and maxillary polyps disability is manifested by 30 percent nasal obstruction in both nasal passages. 50 percent obstruction in both nasal passages or 100 percent obstruction in one nasal passage has not been shown; nor does the Veteran currently have polyps.

4. The Veteran does not have chronic sinusitis.


CONCLUSIONS OF LAW

1. The unappealed May 1997 rating decision that denied service connection for the sinusitis is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Since the unappealed May 1997 rating decision, new and material evidence sufficient to reopen the appellant's claim of service connection for sinusitis has been received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for a compensable rating for the Veteran's postoperative nasal and maxillary polyps disability have not been met or approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Code 6522 (2013).

4. The criteria for entitlement to service connection for chronic sinusitis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). With regard to the reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

As for the Veteran's increased rating and service connection claims, in correspondence dated in March 2009 and November 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the preadjudicatory notices informed the Veteran of information and evidence necessary to substantiate the claims for an increased rating and service connection, and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide. The Veteran was also informed how disability ratings and effective dates are assigned in both notices. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The AOJ also has satisfied its duty to assist the Veteran in the development of her claims. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the instant case, the claims file contains service treatment records, VA examination reports from January 2010 and March 2009, and private medical records from Kaiser PC. The Veteran has not identified any additional relevant records that are outstanding and available. The Veteran has also not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

Further, VA provided the Veteran examinations in January 2010 and March 2009 addressing the severity of the Veteran's postoperative nasal and maxillary polyps. The record reflects that the VA examiners were medical professionals that expressed familiarity with the Veteran's disability picture, conducted required examinations, and provided sufficient information for the Board to render informed determinations concerning the increased rating issue on appeal. The 2010 examination is also adequate with respect to the service connection issue.  Accordingly, further medical inquiry is not warranted. 

As noted in the Introduction, the Veteran testified at a hearing in January 2014 before the undersigned Veterans Law Judge (VLJ). The representative and the VLJ asked questions regarding the symptoms and treatment history of her postoperative nasal and maxillary polyps disability, as well as the symptoms, onset, and treatment of her alleged sinusitis disability. The hearing focused on the elements necessary to substantiate claims for an increased rating and service connection. The Veteran has not contended that the VLJ did not comply with 38 C.F.R. § 3.103(c) and she has not contended that she was prejudiced in any way in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. Essentially, all available evidence that could substantiate the claim has been obtained. Accordingly, the Board will address the merits of the claim.


Analysis-New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The RO denied service connection for sinusitis by way of a May 1997 rating decision.  The Veteran was informed of the decision and of his appellate rights the following month.  He did not file a notice of disagreement or new and material evidence within one year and the decision is, therefore, final. The Board has considered the application of 38 C.F.R. § 3.156(c), as it acknowledges that electronic versions of the Veteran's service treatment records were added to her electronic claims file in December 2013. However, after review of the electronic versions, the Board finds that they are duplicative copies of the records that were already contained in the claims file. Therefore, 38 C.F.R. § 3.156(c) is not for application in this case.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for chronic sinusitis. After a review of the evidence of record, the Board finds that new and material evidence has been received. 

The evidence of record at the time of the May 1997 rating decision consisted of the Veteran's service treatment records and medical records from Kaiser PC. Service connection was denied on the grounds that the evidence failed to show an in-service incurrence of sinusitis and because there was no current diagnosis of chronic sinusitis. 

Evidence received since the May 1997 rating decision consists of a March 2009 VA nose, sinus, larynx, and pharynx examination report. This evidence is considered new because it was received after the May 1997 rating decision, and was therefore not previously considered. The evidence is material because it is not cumulative or redundant and it addresses the unestablished fact of a current diagnosis, which was one of the elements of service connection lacking.

Pursuant to the Court's holding in Shade and presuming the credibility of evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the March 2009 VA examination report, at the very least, suggests that a current disability may be present and therefore raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the appellant's claim for service connection chronic sinusitis.

Law and Regulations- Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis- Service Connection for Chronic Sinusitis

The Veteran contends that she has suffered from chronic sinusitis since service. Specifically, she testified at her January 2014 Board hearing that her symptoms include nasal obstruction, postnasal drainage, bad breath, and pain. Therefore, she believes that service connection for chronic sinusitis is warranted.

Review of the Veteran's service treatment records reveals that the Veteran received treatment on multiple occasions for sinus problems during service.

As noted above, the first element of a claim for service connection is that there must be evidence of a current disability. The Board finds, for the reasons noted below, that this first element has not been met. 

In March 2009, the Veteran underwent a VA nose, sinus, larynx, and pharynx examination in connection with her postoperative nasal and maxillary polyps disability. The Veteran provided a subjective history of her alleged sinusitis disability, which was recorded by the examiner. Upon physical examination, the examiner noted that there was no nasal obstruction, septal deviation, discharge, or crusting. He indicated tenderness over the maxillary sinuses. Sinus x-ray testing was performed, which revealed normal results. Ultimately, the examiner diagnosed status post nasal and maxillary polyps with chronic recurrent sinusitis. No rationale or explanation was provided to support such diagnosis. 

Less than one year later, in January 2010, the Veteran underwent an additional VA nose, sinus, larynx, and pharynx examination in which the examiner indicated that the Veteran's claims folder was reviewed. He noted that the Veteran's service treatment records appeared to provide adequate documentation that chronic sinusitis was incurred during service. A physical examination and a computerized tomography (CT) scan of the paranasal sinuses were performed. Upon physical examination, the examiner indicated that there was enlargement of the bilateral inferior turbinates and minimal nasal septal deviation; however, there was no evidence of nasal crusting, mucopus, or nasal polyps. 

The CT scan results revealed that both maxillary sinuses were unremarkable and there was no sign of significant mucosal thickening, mass lesions or air fluid levels.  Both maxillary sinus walls were intact and the osteomeatal units were patent bilaterally.  In addition, no significant abnormalities were seen in the sphenoid, ethmoid and frontal sinuses bilaterally and the sinus walls were normal.  No significant nasal septal deviation was seen.  There were no nasal masses and nasopharyngeal soft tissues were unremarkable.  The mastoid air cells were clear bilaterally.  The visualized portion of the brain parenchyma did not show any significant abnormality or abnormal enhancement and both orbits were unremarkable. The examiner diagnosed allergic rhinitis, but declined to render a diagnosis of chronic sinusitis explaining that the normal CT scan of the sinuses provided clear and convincing evidence that chronic sinusitis was not present. Therefore, he indicated that no medical etiology opinion was needed.

The Board acknowledges that the case now consists of conflicting medical evidence addressing the first element of service connection-current disability. So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both VA medical examination reports into consideration and finds the January 2010 VA medical examination and supporting rationale, explaining why a medical etiology opinion for chronic sinusitis was not needed, to be more probative than the March 2009 VA examination. Specifically, the March 2009 VA examiner conducted only conventional sinus x-ray testing, which is not as accurate and comprehensive as a CT scan. Next, the x-ray testing still revealed normal results. Most importantly, the March 2009 VA examiner provided no opinion or explanation regarding his diagnosis of chronic recurrent sinusitis in light of the normal x-ray results. Consequently, the March 2009 diagnosis is afforded little probative weight. See Bloom v. West, 12 Veteran. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

In contrast to the March 2009 examination, the January 2010 VA examiner acknowledged the presence of sinusitis during the Veteran's period of active service. However, he ordered a CT scan of the Veteran's sinuses, which revealed normal results. Additionally, the January 2010 VA examiner provided a well-reasoned rationale explaining why there was clear and convincing evidence that no current diagnosis of chronic sinusitis existed and therefore, why no medical etiology opinion was needed. His reasoning was based wholly on clinical data obtained during the examination. 

While the Board finds that the Veteran is competent to report her symptomatology, such as nasal obstruction and postnasal drainage, she is not competent to provide a medical diagnosis of chronic sinusitis, as the requisite skills or training necessary to be capable of making diagnostic evaluations necessary for the finding of a current chronic sinusitis disability and a nexus has not been shown. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). To the extent that she reported to an examiner that she was recently treated for a sinus infection, such information is competent.  However, to the extent that she reports that she has chronic sinusitis on a daily basis, such statement is not competent as this is beyond the capability of a lay person to observe.  Moreover, the 2010 examiner's finding that she does not have chronic sinusitis, based on the results of an examination which included CT testing, outweighs her statements.  It is noted that the undersigned asked the Veteran to identify the treating profession who she saw for treatment of a sinus infection, however, she could not remember the practitioner's name.  Accordingly, there is no duty to assist that has not been met.

For the reasons stated above, the Board affords the most probative weight to the January 2010 VA medical examination report and concludes that no current chronic sinusitis disability is present.  Accordingly, as the preponderance of the evidence is against the claim, service connection is denied.  

Law and Regulations- Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings." Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's disability is appropriately rated under Diagnostic Code 6522, based on the manifestations of the service-connected disability.  DC 6522 provides a 10 percent rating when there are no polyps, but greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. A 20 percent rating is warranted when polyps are present. See 38 C.F.R. § 4.97, Diagnostic Code 6522.

Analysis- Increased Rating for Postoperative Nasal and Maxillary Polyps

In February 2009, the Veteran filed an increased rating claim alleging that her service-connected postoperative nasal and maxillary polyps disability had worsened. An August 2009 rating decision continued the previous noncompensable rating. The Veteran appealed the August 2009 decision alleging that her symptomology warrants a compensable rating for her service-connected postoperative nasal and maxillary polyps.

The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in March 2009 to access the severity of her disability. During the examination, the Veteran reported a daily self-medication regime of over-the-counter medications, including nasal sprays, rinses, and decongestants. She reported that the response to her treatment was fair and good. She reported difficulty breathing through the nose, pain, headaches and crusting. Physical examination revealed no evidence of allergic or vasomotor rhinitis, bacterial rhinitis, or nasal obstruction. The Veteran's sinus x-ray results were normal. The examiner did not provide information concerning the extent of obstruction or whether polyps are present. 

The Veteran was thereafter afforded another VA sinus, larynx, and pharynx examination in January 2010. During that examination, she complained of nasal obstruction and post-nasal drainage, which occurred at night. She complained that she must sleep in an upright position and often wakes up with a headache. She reported that her medication consisted of Astepro nasal spray and Benadryl. The Veteran told the examiner that she had been treated for a sinus infection approximately 3 months prior and was prescribed antibiotics for 10 days and Nasonex. Upon physical examination, the examiner indicated that there was minimal nasal septal deviation to the right side and enlargement of the bilateral inferior turbinates. He reported that there was no evidence of nasal crusting or nasal polyps present. He estimated that there was 30 percent nasal obstruction present in each nasal cavity. A CT scan was ordered, which revealed normal results. The examiner diagnosed allergic rhinitis.

The Veteran testified at a Board hearing in January 2014. She reported symptoms of swelling, headaches, and nasal obstruction, which only caused impairment during the night when she laid down. She stated that her nose opens up throughout the day, allowing her to breathe. The Veteran also reported that her symptoms of her postoperative nasal and maxillary polyps had not worsened since her last VA examination conducted in January 2010. (See Board Hearing Transcript, page 11).

The Veteran submitted multiple written lay statements to support her contentions. A March 2011 statement reiterates that the January 2010 examiner indicated 30 percent obstruction of each nasal cavity. She also stated that the bulk of the swelling starts when she laid down for sleep, which forces her to sleep in an upright position. Finally, the Veteran stated that her percentage of nasal obstruction was not considered in a lying down position during her VA examination. An April 2010 VA Form 9 indicates the same contentions put forth in the March 2011 statement.

As stated above, 10 percent rating is warranted when there are no polyps, but greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. A 20 percent rating is warranted when polyps are present. Diagnostic Code 6522.

The record does not show this level of severity in symptomatology. Specifically, the VA examiners found no evidence of polyps. Also, while the Veteran reported nasal obstruction, primarily at night, the most recent VA examination reported that there was approximately 30 percent nasal obstruction in both nasal cavities and the March 2009 VA examination indicated that there was no nasal obstruction at that time.

The Board has considered the lay assertion put forth by the Veteran in support of her claim for an increased disability rating. While the Veteran is deemed competent to report her symptomatology, she is not competent to provide a medical opinion regarding whether there are current polyps present or determining the percentage of nasal obstruction resulting from her service-connected disability, as those determinations require medical evaluation. See Jandreau v. Nicholson. 492 F.3d 1372 (Fed. Cir. 2007).

In sum, following a review of the evidence of record, the greater weight of the evidence demonstrates that the Veteran's symptomatology, due to her service-connected postoperative nasal and maxillary polyps disability, does not warrant a rating in excess of the noncompensable rating that is currently assigned, as there is medical evidence indicating only approximately 30 percent nasal obstruction in both nasal cavities. Moreover, the Veteran does not currently have polyps.  Therefore, the Board concludes that the symptoms and manifestations of her postoperative nasal and maxillary polyps disability as shown during the VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran, do not demonstrate a degree of disability that warrants a compensable rating. See 38 C.F.R. § 4.97. 

As a final matter, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of this appeal. For this reason, staged ratings are not applicable. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Director of the Compensation for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected postoperative nasal and maxillary polyps disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the symptoms related to the Veteran's post-operative polyps disability are contemplated by the rating criteria for allergic rhinitis as was discussed above. It is further noted that the rating criteria contemplate nasal obstruction once it reaches 50 percent in both nasal passages or 100 percent in one nasal passage, when there are no polyps present. Thus, the Veteran's current schedular rating under DC 6522 is adequate to fully compensate her for her disability on appeal. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

Although the Veteran testified that she stopped working, she indicated that it was due to bad breath as a result of her alleged sinusitis disability and not a symptom associated with her service-connected postoperative nasal and maxillary polyps disability. Therefore, the issue of a total disability rating based on individual unemployability as a result of service-connected disability is not raised.

The preponderance of the evidence is against the Veteran's claim for increase, and thus, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102, 4.3. Accordingly, the appeal in this matter must be denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for sinusitis has been received.

Service connection for chronic sinusitis is denied.

Entitlement to a compensable rating for postoperative nasal and maxillary polyps is denied.




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


